Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 3 June 1821
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 3d June 1821
				
				We yesterday went fishing for the first time and to my great astonishment on looking up our Tackle found your rod or rather part of it as Mr. Philip appears to have injured very much and lost one of the peics—It answered the purpose however very and Mary had the benefit of it—Had I known it was not in your Trunk I should have sent it on with the Gun and am very sorry it was omitted I can find nothing that was omitted excepting one Book a “year and a day” and that I intend to bring with me when I visit Quincy—I wish you would write me some account of your visit there and what you think of mine—It is so long since I have been there I should like to know how things are likely to be and to form some regular plan for my stay—It is my intention at present to leave Washington the first Week in July and as I am to travel in my own Carriage I shall be three weeks on the road so that by the time I arrive Georges vacation will have commenced and I shall have him for a Companion at Quincy altho’ he will I suppose be busily occupied in writing his part for Commencement which he say’s will not be distinguished—I suppose your father will arrive just in time to witness the performances and I much fear his stay will be very short as the pending Negociation with France will oblige him to be in Washington as much as possible—Our visit to Mr Boylston will of course depend entirely on these circumstances as your father you know looks upon all private affairs as very secondary to his public duties—Do you enter this Commencement? are you to chum with Horace Dawes? Mrs. Eliot whom I saw the other day says she is a little afraid of the examination for him—does he appear to have any doubts himself? Be very cautious my dear Child in the choice of your companion, for though I have no doubt of the firmness of your character yet human beings rely so much on one another we are continually led astray without being aware of our danger—Another preaching Letter you will say!—but you know that when writing to my children I am impelled by the force of maternal affection to write the dictates of my heart and as their welfare is the strongest desire which actuates its impulses the thoughts thus inspired are too prompt to be rejected by one who so dearly loves you as your affectionate friend and Mother
				
					L. C. Adams
				
				
			